      Case: 3:20-cv-00770-bbc Document #: 21 Filed: 05/21/21 Page 1 of 1




                             '
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


KEITH K. GOHLKE,

       Plaintiff,

V,                                                Case No. 3:20-CV-00770-BBC

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms, See Shalala v. Schaefer, 509 U.S. 292, 296 (1993)i Melkonyan

v. Sullivan, 501 U.S. 89, 97-98 (1991). On remand, an Administrative Law Judge (ALJ) will

offer Plaintiff the opportunity for a new hearing; proceed through the sequential

disability evaluation process as appropriate; obtain supplemental vocational expert

testimony if warranted; and issue a new decision.




       Hohor ble Barbara B. Crabb
       United States District Judge
